Title: From Thomas Jefferson to Louis Joseph de Beaulieu, 9 May 1786
From: Jefferson, Thomas
To: Beaulieu, Louis Joseph de



Sir
Paris May. 9. 1786.

My absence in England for two months past has prevented your letter of Mar. 17. from being sooner answered. Your personal appearance either before a Notary or myself, whichever is most convenient, seems necessary for such a certificate of your life as the War office will probably require. By my last accounts from America, I think the lands promised by Congress to their officers must now be located and ready to be delivered. You would do well to appoint some friend at New York or near it, to prefer your claim to the Secretary at war, to act for you in whatever relates to your lands, and to give you information of what is done. I wrote two months ago to the Commissioners of the treasury to press on them the paiment of another year’s interest on the certificates in the hands of foreign officers: and have reason to expect they will forward orders to Mr. Grand very shortly. I have the honour to be Sir your most obedt. humble servt.,

Th: Jefferson

